Citation Nr: 0926848	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  06-03 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 30 percent for bronchial 
asthma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from November 1950 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which denied entitlement to the 
benefit currently sought on appeal.

This appeal was subject to a prior remand by the Board in 
November 2008 to ensure compliance with due process 
requirements.  The evidentiary record has been adequately 
developed in substantial compliance with all prior Board 
remand instructions and has been returned to the Board for 
further appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bronchial asthma has been manifested by 
shortness of breath, wheezing, and intermittent cough that 
requires inhalational bronchodilator and anti-inflammatory 
therapy on a daily basis.  Pulmonary function test findings 
taken pre-bronchodilator show no worse than FEV-1 of 56 to 70 
percent predicted, or FEV-1/FVC of 56 to 70 percent 
predicted.  There is no evidence that the Veteran has 
required monthly visits to a physician for required care of 
exacerbations or at least 3 courses of systemic 
corticosteroids per year.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
bronchial asthma are not met at any time during the appellate 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.97 Diagnostic 
Code 6602 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in May 2005 and December 2008, the 
agency of original jurisdiction (AOJ) and Appeals Management 
Center (AMC) provided notice to the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2008).  The Veteran was notified of information and evidence 
necessary to substantiate his claim for increased rating for 
asthma, to include information and evidence that VA would 
seek to provide and information and evidence that the Veteran 
was expected to provide.  In particular, the December 2008 
notice explained that the Veteran must show that his 
disability had increased in severity and that VA would 
consider the impact that the service-connected disability has 
had on his employment and daily life.  The Veteran was 
further notified that lay statements regarding his symptoms 
were also pertinent.  The AMC also provided notice of the 
rating criteria by which the Veteran's disability is rated 
and informed him of the process by which a new disability 
rating would be assigned should an increase in disability be 
found. 

Although notice compliant with the recent holding in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) was delivered after 
the initial denial of the claim, the AMC subsequently 
readjudicated the claim based on all the evidence in the June 
2009 Supplemental Statement of the Case (SSOC).  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification letter followed by 
readjudication of the claim, such as an SSOC, is sufficient 
to cure a timing defect).  Thus, the Veteran was not 
precluded from participating effectively in the processing of 
his claim and the late notice did not affect the essential 
fairness of the decision.  

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  The Veteran has been medically evaluated in 
conjunction with this claim.  

All available medical records indentified and authorized for 
release by the Veteran have been submitted or obtained on his 
behalf in compliance with 38 C.F.R. § 3.159.   The Board 
acknowledges that the Veteran reports being treated for his 
asthma by one or more private providers.  However, the 
Veteran has not provided sufficient information to identify 
and locate such records of such treatment.  38 C.F.R. § 3.159 
(c)(1)(i) (2008).  

Pursuant to prior remand instruction, the December 2008 
notice letter directly requested identifying information for 
any non-VA health care provider who has provided asthma 
treatment.  The Veteran was provided with two copies of VA 
Form 21-4142, Authorization and Consent to Release 
Information so that VA could assist him in obtaining 
treatment information in support of his claim.  The Veteran 
has not responded to this request or provided the requisite 
identifying information in any other context.  See generally 
Handwritten notation in margin of November 2008 Board remand 
instruction.  The Veteran is reminded that the "duty to 
assist is not a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  In the absence of the Veteran's cooperation in 
identifying pertinent private medical evidence, VA has no 
further obligation.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991); 38 C.F.R. § 3.159(c)(1)(i).  In all, the 
duty to assist has been fulfilled. 

Disability Evaluation

The Veteran seeks a higher evaluation for his service-
connected bronchial asthma, currently evaluated as 30 percent 
disabling.  Disability evaluations are determined by 
application of VA's Schedule for Rating Disabilities, which 
is based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A § 1155 (West 2002); 38 C.F.R. Part 4 (2008).  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2008). 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, in the present case, the symptoms of the Veteran's 
asthma have remained relatively constant throughout the 
appellate period.  Thus, staged ratings are not necessary 
here.  

Service connection was established for asthma by rating 
decision in March 1958.  The condition was initially 
evaluated as noncompensably disabling under DC 6602.  The 
disability rating for this condition was increased to 10 
percent effective in December 1962 and to 30 percent 
effective in November 1993.  The Veteran now asserts that his 
service-connected asthma has increased in severity.  

Under the rating criteria for bronchial asthma, a 30 percent 
disability evaluation is warranted where pulmonary function 
testing (PFT) shows any of the following:  FEV-1 of 56 to 70 
percent predicted, FEV-1/FVC of 56 to 70 percent; or daily 
inhalational or oral bronchodilator therapy, or inhalational 
anti-inflammatory medication.  A 60 percent disability 
evaluation is warranted where PFTs show any of the following:  
FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 
percent; or at least monthly visits to a physician for 
required care of exacerbations, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent evaluation is warranted where 
PFTs show any of the following:  FEV-1 less than 40 percent 
predicted, FEV-/FVC less than 40 percent; or more than one 
attack per week with episodes of respiratory failure, or 
where the use of systemic high dose corticosteroids or 
immuno-suppressive medications are required on a daily basis.  
38 C.F.R. § 4.97, DC 6602 (2008).

In the present case, results of pulmonary function testing 
conducted in August 2005 and March 2008 are of record.  Lower 
numbers are indicative of more severe disability.  Id.  In 
August 2005, the following pre-bronchodilator PFT findings 
were reported:  FEV-1 of 83 percent predicted, and FEV-1/FVC 
of 73 percent predicted.  VA Pulmonary function laboratory 
report, August 2005.  In March 2008, the following pre-
bronchodilator PFT findings were reported:  FEV-1 of 64 
percent predicted, and FEV-1/FVC of 90 percent predicted.

The reported FEV-1 of 64 percent predicted, at worst, and 
FEV-1/FVC of 73 percent predicted, at worst, warrant no more 
than a 30 percent rating under DC 6602.  The PFT findings do 
not show:  FEV-1 of 40 to 55 percent predicted or FEV-1/FVC 
of 40 to 55 percent.  Thus, in order to be entitled to an 
increased rating of 60 percent under DC 6602, the Veteran 
must require at least monthly visits to a physician for 
required care of exacerbations, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.

Here, the medical evidence does not show that the Veteran has 
required monthly visits to a physician for control of his 
asthma.  See, e.g., VA treatment history, August 2005-
November 2008 (showing asthma treatment sought at greater 
than a monthly interval over course of appeal).  
Additionally, he has not required the use of systemic 
corticosteroids for treatment of asthma.  VA examination, May 
2009.  Upon most recent VA examination, it was noted that he 
had good treatment response and relief from symptoms with the 
use of the prescribed medications.  Id.  Nonetheless, it is 
apparent that the Veteran requires inhalational 
bronchodilator and anti-inflammatory therapy on a daily basis 
to control his asthma.  As such, the Board finds that he is 
entitled to a 30 percent rating for bronchial asthma under DC 
6602, but no higher.  

The Board has considered the applicability of other 
diagnostic codes, but finds that DC 6602 is the most 
appropriate diagnostic code for rating the Veteran's 
pulmonary disability based upon his relevant medical history, 
diagnosis, and demonstrated symptomatology.  Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

Lastly, in reaching the above decision, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the appellant, as required by the holding of 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions regarding extraschedular 
ratings.  The Board finds that the evidence of record does 
not present "an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2008); see also Thun v. Peake, 22 Vet. App. 
111, 115-16 (2008) (referral for extraschedular rating 
warranted only where level of disability is not contemplated 
by rating schedule and disability picture exhibits other 
related factors showing unusual or exceptional disability 
picture).  


ORDER

A rating in excess of 30 percent for bronchial asthma is 
denied. 



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


